IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 142 MM 2017
                                             :
                     Respondent              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
DWIGHT A. LANGLEY,                           :
                                             :
                     Petitioner              :


                                        ORDER



PER CURIAM

        AND NOW, this 13th day of October, 2017, the Petition for Leave to File Petition

for Allowance of Appeal is GRANTED. Although counsel was negligent, Petitioner is

entitled to a counsel-filed Petition for Allowance of Appeal. See Pa.R.Crim.P. 122.

        Counsel is DIRECTED to file a Petition for Allowance of Appeal within seven

days.